            Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GREGORY LOYD,                                     )
                                                  )
                     Plaintiff,                   )
                                                  )
       v.                                         )      Case No. CIV-17-977-D
                                                  )
RAUL SALAZAR d/b/a RAS TRUCKING,                  )
et al.,                                           )
                                                  )
                     Defendants.                  )


                                         ORDER

       Before the Court is the Motion for Partial Summary Judgment for Punitive Damages

and on Grounds of Negligent Entrustment [Doc. No. 71], filed by Defendants Raul Salazar

d/b/a RAS Trucking and Robiet Leon Carrazana pursuant to Fed. R. Civ. P. 56. 1 Plaintiff

Gregory Loyd has filed a timely response [Doc. No. 89] in opposition to the Motion, and

Defendants have replied [Doc. No. 95]. The Motion is fully briefed and at issue.

       Plaintiff brings a common law negligence action under federal diversity jurisdiction

to recover damages for personal injuries suffered in a motor vehicle accident. Defendant

Salazar (doing business as RAS Trucking) was a federally licensed motor carrier who

employed the driver involved in the accident, Defendant Carrazana. Plaintiff claims that

Carrazana’s negligent operation of a semi-trailer truck caused the accident, that

Carrazana’s conduct was sufficiently reckless to warrant both compensatory and punitive


       1
         These are the only remaining defendants. See 12/1/17 Order [Doc. No. 13] (dismissing
Defendants Lloyd’s Illinois, Inc. and Underwriters at Lloyd’s London); 9/20/19 Order [Doc.
No. 55] (dismissing Defendant AG Source, Inc.).
           Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 2 of 10




damages, and that Salazar has respondeat superior liability for Carrazana’s conduct. See

Am. Compl. [Doc. No. 33], ¶¶ 12-18. Plaintiff also claims that Salazar negligently

entrusted his vehicle to Carrazana and that Salazar’s conduct was sufficiently reckless to

warrant compensatory and punitive damages. Id. ¶¶ 19-21. Salazar has effectively

conceded vicarious liability for Carrazana’s negligence, if any, by admitting Carrazana was

acting within the scope of his employment with Salazar. See Answer [Doc. No. 36], ¶ 7.

       Defendants first assert in support of their Motion that Salazar cannot be held liable

for negligent entrustment as a matter of law. They rely on a principle of Oklahoma law

holding that a direct theory of employer liability, such as negligent hiring, supervision, or

retention, is not available where vicarious liability is admitted. See Defs.’ Mot. Summ. J.

at 4-6 (discussing Jordan v. Cates, 935 P.2d 289, 293 (Okla. 1997), and like cases). More

recently, however, the Oklahoma Supreme Court has allowed a negligent entrustment

claim to proceed despite a stipulation of respondeat superior liability. See Fox v. Mize,

428 P.3d 314, 322 (Okla. 2018). Acknowledging this legal development, Defendants also

argue that Plaintiff lacks facts and evidence to prove negligent entrustment. See Defs.’

Mot. at 7. Further, Defendants assert that Plaintiff lacks factual support for an award of

punitive damages under Okla. Stat. tit. 23, § 9.1, which requires, at a minimum, clear and

convincing proof of reckless conduct. 2




       2
           Defendants also assert that Oklahoma’s punitive damages statute is unconstitutional,
facially and as applied, if a jury is permitted to determine an amount of a punitive damages based
on harm to others. This argument is not properly presented. See 28 U.S.C. § 2403; Fed. R. Civ.
P. 5.1. Thus, the Court does not address the issue in this Order.

                                                2
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 3 of 10




                                   Standard of Decision

       Summary judgment is proper “if the movant shows there is no genuine issue as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A material fact is one that “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is

genuine if the evidence is such that a reasonable jury could return a verdict for either party.

Id. at 255. All facts and reasonable inferences must be viewed in the light most favorable

to the nonmoving party. Id. If a party who would bear the burden of proof at trial lacks

evidence to prove an essential element of a claim, all other factual issues concerning the

claim become immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The movant bears the initial burden of demonstrating the absence of a dispute of

material fact warranting summary judgment. Celotex, 477 U.S. at 322-23. If the movant

carries this burden, the nonmovant must then go beyond the pleadings and “set forth

specific facts” that would be admissible in evidence and show a genuine issue for trial. See

Anderson, 477 U.S. at 248; Celotex, 477 U.S. at 324; Adler v. Wal-Mart Stores, Inc., 144

F.3d 664, 671 (10th Cir. 1998). “To accomplish this, the facts must be identified by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”

Adler, 144 F.3d at 671; see Fed. R. Civ. P. 56(c)(1)(A). “The court need consider only the

cited materials, but it may consider other materials in the record.” See Fed. R. Civ.

P. 56(c)(3). The Court’s inquiry is whether the facts and evidence identified by the parties

present “a sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.


                                              3
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 4 of 10




                                      Undisputed Facts

       Plaintiff was injured in a highway traffic accident that occurred in southwestern

Oklahoma on December 24, 2016, in which his vehicle collided with a loaded semi-truck

driven by Carrazana. Carrazana was employed by Salazar on that date, and he held a valid

commercial driver’s license (CDL) from the State of Florida. Carrazana had obtained the

license seventeen days earlier on December 7, 2016, and he obtained a Texas CDL a short

time later on December 29, 2016. It is undisputed that Carrazana was acting within the

scope of his employment by Salazar when the accident occurred.

       At the time of the accident, Carrazana was turning left from an eastbound lane of

U.S. Highway 62 onto another highway. Plaintiff was driving his vehicle westbound on

Highway 62. Making the left-hand turn required Carrazana to cross the westbound lanes

of travel. Before Carrazana had completed his turn and cleared the intersection with the

semi-trailer of his truck, Plaintiff’s vehicle entered the intersection and collided with a rear

part of the trailer that was blocking Plaintiff’s lane. At the time of the accident, there was

an occurrence of dense fog that limited visibility near the intersection. Carrazana was

driving the truck with its hazard lights activated. Although the speed limit on Highway 62

was 70 miles per hour, there is testimony to suggest that weather conditions may have

prevented vehicles from safely traveling at the usual rate of speed at the time of the

accident. Plaintiff was traveling at 72 miles per hour three seconds before the collision.

       On the date of the accident, Carrazana was hauling a load of sand from Midland,

Texas, to Weatherford, Oklahoma. He has testified that he had not driven in dense fog

before that date. Carrazana has also testified that he did not see Plaintiff’s vehicle before


                                               4
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 5 of 10




executing the left turn. As a result of the accident, Carrazana received a traffic citation for

executing an improper turn and violating a vehicle weight limit (more than 5,000 pounds

over on an axle or axle group). He later pleaded guilty only to the weight violation.

       Carrazana moved to Texas from Cuba six months before the accident. While

residing in Texas, he visited Florida for two weeks, attended a truck driving school, and

obtained the Florida CDL that he held at the time of the accident. Carrazana’s deposition

was taken in English with assistance from an interpreter; he can read some English but is

not proficient enough to understand written federal safety regulations. Carrazana applied

for his first job in the United States, a driver position with Salazar, approximately one week

after obtaining his Florida license. In the written application for employment, Carrazana

did not provide any prior job history, and the application did not ask for information about

his driving qualifications or training. Salazar has testified that he inquired into Carrazana’s

driving record by placing a telephone call to the Florida truck driving school and that he

supplied Carrazana’s license information to his insurance company so Carrazana’s driving

record could be checked; however, Carrazana was not added to the policy as a driver.

Salazar did not provide Carrazana with any additional training or written instruction.

                                         Discussion

A.     Negligent Entrustment

       Salazar challenges Plaintiff’s negligence claim against him as barred by Oklahoma

law and lacking factual support. Plaintiff points out in his response that following Fox v.

Mize, 428 P.3d 314, 322 (Okla. 2018), an admission of respondeat superior liability does

not prevent a plaintiff from pursuing direct liability for negligent entrustment. See Pl’s


                                              5
           Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 6 of 10




Resp. Br. at 14. 3 Apparently conceding this point, Salazar focuses his argument on

Plaintiff’s alleged lack of evidence to prove negligent entrustment. See Reply Br. at 7-10.

The Court finds that Salazar correctly narrows his quest for summary judgment to the facts

of Plaintiff’s claim, and considers only this issue. 4

       Liability for negligent entrustment of a vehicle may be imposed only when the

following elements are established: (1) a person who owns or has possession and control

of a motor vehicle allowed another driver to operate the vehicle; (2) the person knew or

reasonably should have known that the other driver was careless, reckless, and

incompetent; and (3) an injury was caused by the careless and reckless driving by the

operator of the vehicle. See Green v. Harris, 70 P.3d 866, 871 (Okla. 2003); accord Sheffer

v. Carolina Forge Co., 306 P.3d 544, 548 (Okla. 2013) (“Negligent entrustment of an

automobile occurs when the automobile is supplied . . . for the use of another whom the

supplier knows, or should know, because of youth, inexperience, or otherwise, is likely to

use it in a manner involving unreasonable risk of bodily harm to others, with liability for



       3
          In Fox, the Oklahoma Supreme Court distinguished Jordan v. Cates, 935 P.2d 289 (Okla.
1997), and “conclude[d] that an employer’s liability for negligently entrusting a vehicle to an unfit
employee is a separate and distinct theory of liability from that of an employer’s liability under the
respondeat superior doctrine.” Fox, 428 P.3d at 322. Fox teaches that “[a]n employer’s stipulation
that an accident occurred during the course and scope of employment does not, as a matter of law,
bar a negligent entrustment claim.” Id.
       4
          To the extent that Plaintiff also argues in favor of a claim of negligent hiring, training,
or supervision, the Court finds that his arguments are contrary to both his Amended Complaint
(which pleads only a claim of negligent entrustment against Salazar, see Am. Compl., ¶¶ 19-21)
and Oklahoma law as established by Jordan and decisions of this Court. See, e.g., Sinclair v.
Hembree & Hodgson Constr., LLC, Case No. CIV-18-938-D, 2020 WL 3965010, *2-3 & n.4
(W.D. Okla. July 13, 2020) (unpublished) (holding that Jordan remains good law after Fox and
stipulation of vicarious liability barred negligent hiring, training, and supervision claim).

                                                  6
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 7 of 10




the harm caused thereby.”); see also Fox, 428 P.3d at 320 (“Negligent entrustment requires

proof that an individual supplies a chattel for the use of another whom the supplier knows

or should know is likely to use the chattel in a way dangerous and likely to cause harm to

others.”). “The question of negligent entrustment is one of fact for the jury, and may be

proven by circumstantial as well as positive or direct evidence.” Green, 70 P.3d at 871.

       Here, although ownership of the semi-truck that Carrazana was operating at the time

of the accident is not shown, it is undisputed that Salazar had possession and control of it

to the extent that he assigned Carrazana to drive it and use it to haul a heavy load. Plaintiff

presents no facts or evidence to show Carrazana had a propensity for reckless or careless

driving that Salazar should have known but, instead, focuses on Carrazana’s alleged

inexperience and incompetence due to his status as a newly licensed commercial driver and

unfamiliarity with federal motor vehicle regulations. Plaintiff faults Salazar for failing to

“properly qualify” Carrazana and using an “ignorance-is-bliss theory” of operation. See

Pl.’s Resp. Br. at 14-15, 16. Further, to establish a causal link between his injury and

Carrazana’s alleged incompetence as a driver, Plaintiff points to facts and evidence that

Carrazana had no experience with driving in dense fog and did not know that federal motor

regulations required him to stop if impaired visibility prevented safe driving.

       Upon careful consideration of the summary judgment record, viewed in the light

most favorable to Plaintiff as required by Rule 56, the Court finds that a genuine dispute

of material facts precludes summary judgment on the claim of negligent entrustment.

Plaintiff has presented minimally sufficient facts from which reasonable jurors could find

that Salazar did not conduct a reasonable inquiry into Carrazana’s qualifications and


                                              7
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 8 of 10




training, or otherwise take reasonable action to ensure that Carrazana was sufficiently

qualified and trained, before assigning Carrazana to drive a heavily loaded semi-truck in

foggy conditions. The reasonableness of Salazar’s conduct to determine that Carrazana

was competent to perform the driving job is reasonably subject to different conclusions and

must be resolved by a trier of fact.

       Therefore, the Court finds that Defendants are not entitled to summary judgment on

Plaintiff’s negligent entrustment claim.

B.     Punitive Damages

       Defendants also seek a summary judgment ruling on the issue of whether punitive

damages are available on Plaintiff’s claims of driver negligence and negligent entrustment

under the facts shown by the existing record. The parties agree that the issue is governed

by Oklahoma’s punitive damages statute and, specifically, a provision authorizing an

award upon clear and convincing evidence that “the defendant has been guilty of reckless

disregard for the rights of others.” See Okla. Stat. tit. 23, § 9.1(B)(1). Defendants contend

the evidence is insufficient to establish that either of them acted with reckless disregard for

others’ rights, as required by § 9.1(B).

       Under Oklahoma law, the Court serves as a gatekeeper and has a “responsibility to

determine whether any competent evidence exists which would warrant submission of the

question of punitive damages to the jury.” See Estrada v. Port City Prop. Inc., 258 P.3d

495, 503-04 (Okla. 2011) (emphasis omitted); see also Badillo v. Mid Century Ins. Co.,

121 P.3d 1080, 1106 (Okla. 2005). The Court performs its inquiry using the appropriate




                                              8
          Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 9 of 10




standard stated in the Oklahoma Uniform Jury Instructions, which would guide a jury’s

determination of the issue of punitive damages. Instruction 5.6 provides in pertinent part:

       The conduct of [Defendant] was in reckless disregard of another’s rights if
       [Defendant] was either aware, or did not care, that there was a substantial
       and unnecessary risk that [his/her/its] conduct would cause serious injury to
       others. In order for the conduct to be in reckless disregard of another’s rights,
       it must have been unreasonable under the circumstances, and also there must
       have been a high probability that the conduct would cause serious harm to
       another person.

Okla. Unif. Civil Jury Instr. 5.6 (available at https://www.oscn.net/applications/oscn/

DeliverDocument.asp?CiteID=73977). In light of the Court’s determination that Salazar’s

alleged negligence must be submitted to the jury, and the parties’ implicit agreement that

Carrazana’s negligence is a jury issue, the Court finds that a jury must also decide the issue

of whether the degree of Defendants’ negligence, if any, could be considered reckless. See,

e.g., Fox v. Okla. Mem’l Hosp., 774 P.2d 459, 462 (Okla. 1989) (“Issues of negligence and

the degrees thereof are questions for the trier of fact.”).

       First, regarding Carrazana’s alleged negligence, Defendants focus on the fact that

Carrazana admitted he did not see Plaintiff’s vehicle when executing his left turn, and argue

that the facts show mere inadvertence by an inexperienced driver under adverse weather

conditions. See Reply Br. at 3-4, 6-7. However, viewing the facts and evidence in the

light most favorable to Plaintiff, the Court finds that reasonable minds could differ on

whether Carrazana acted in a reckless manner by executing a left-hand turn of his vehicle

in dense fog at a highway intersection, which required the full length of a heavily loaded

semi-trailer to clear the intersection in time to avoid blocking oncoming lanes of traffic

traveling at highway speeds. Further, the Court finds that a reasonable person could


                                               9
         Case 5:17-cv-00977-D Document 96 Filed 12/07/20 Page 10 of 10




conclude from the evidence of record that Salazar was indifferent to the consequences of

his actions, or demonstrated reckless disregard of others, when he entrusted a heavily

loaded semi-truck to a newly licensed, newly hired driver after only a cursory investigation

of the driver’s qualifications. Considering the obvious danger to the public presented by

the operation of the semi-truck by a novice commercial driver who was incompetent to

perform the job, if that is the jury’s finding, the Court finds that the availability of punitive

damages presents a factual issue to be determined by the jury.

                                          Conclusion

       For these reasons, the Court finds that genuine disputes of material facts preclude

summary judgment on Plaintiff’s negligent entrustment claim and punitive damages issues.

       IT IS THEREFORE ORDERED that Defendants’ Motion for Partial Summary

Judgment for Punitive Damages and on Grounds of Negligent Entrustment [Doc. No. 71]

is DENIED.

       IT IS SO ORDERED this 7th day of December, 2020.




                                               10
